Citation Nr: 0015482	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a heart 
condition, to include as secondary to a service-connected 
nervous disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to July 
1969.  This appeal arises from a November 1995 decision of 
the Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a heart condition.

In February 1999, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development, continued its denial of the 
veteran's rating claim.  The case has returned to the Board 
for appellate review.

Service connection is currently in effect for anxiety 
reaction, evaluated as 10 percent disabling since August 1, 
1969.


FINDINGS OF FACT

1.  In November 1991, the RO denied a claim of entitlement to 
service connection for a heart condition, to include as 
secondary to a service-connected nervous disorder, and a 
timely appeal was not perfected therefrom.

2.  Evidence received since the November 1991 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a heart condition, to include as 
secondary to a service-connected nervous disorder.




CONCLUSIONS OF LAW

1.  The November 1991 RO decision denying a claim to reopen 
the issue of entitlement to service connection for a heart 
condition, to include as secondary to a service-connected 
nervous disorder, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the November 1991 RO decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a heart condition, to 
include as secondary to a service-connected nervous disorder, 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The RO notified the veteran of its decision denying service 
connection for a heart condition, to include as secondary to 
a service connected nervous condition, in November 1991.  In 
summary, the RO indicated that the veteran's service medical 
records were negative for a heart condition, and the first 
evidence of a heart condition was not until many years after 
his discharge from service.  Moreover, there was no medical 
evidence of record indicating a causal relationship between 
his service-connected nervous condition and the post-service 
heart condition.  That decision was not appealed, and it is 
final.  See 38 U.S.C.A. § 7105.  A claim that is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107 has 
been fulfilled.  Id.

Available to the RO at the time of the last final decision in 
November 1991 were the appellant's service medical records, 
post-service VA and private medical records, and statements 
provided by the veteran.  

The service medical records reveal no medical evidence of a 
heart disorder.  While the service medical records show 
general complaints of chest pain in December 1956 and a 
fluttery heart episode in November 1964, various routine x-
ray studies taken throughout the veteran's military career 
are negative for heart abnormality.  Likewise, the February 
1969 retirement examination report is negative for a heart 
disorder.  

VA medical records dated from May 1970 to June 1977 are also 
negative for a heart disorder.  For example, in May 1970, a 
VA examiner noted that there were no cardiac symptoms and his 
heart was normal on physical examination.  Also, a May 1970 
VA chest x-ray study reveals that the heart was within normal 
limits.  Similar findings were made in a May 1975 VA chest x-
ray study.  The examiner noted that the veteran's heart 
remained normal in size and shape.  According to a June 1977 
VA examination report, the veteran had a routine chest x-ray.

Private medical records from 1990 confirm that the veteran 
had coronary artery disease and that he underwent bypass 
surgery.  The private records indicate that he had no known 
prior history of cardiac disease.  There is no opinion that 
links his coronary artery disease to service or his service-
connected nervous disorder.

In a May 1991 written statement, the veteran indicated that 
he had recently undergone a triple-bypass operation due to 
coronary artery disease.  He contended that his service-
connected nervous disorder caused a stressful condition that 
contributed to his coronary artery disease. 

Based on the foregoing evidence, the RO denied the 
appellant's service-connection claim and notified him by 
letter in November 1991.  As noted, the basis for the denial 
was that the veteran's service medical records were negative 
for a heart condition; the first evidence of a heart 
condition was not until many years after his discharge from 
service; and there was no medical evidence of record 
indicating a causal relationship between the post-service 
heart condition and his military service or his service-
connected nervous condition.

Evidence received since the November 1991 RO decision 
includes additional private treatment records dated from 
1990; a treatment record from the Cutler Army Community 
Hospital at Fort Devens dated in 1976; correspondence between 
the RO and the National Personnel Records Center (NPRC); and 
correspondence between the RO and the veteran concerning 
additional post-service treatment records from the Cutler 
Army Community Hospital.

The additional private treatment records dated from 1990 
describe the veteran's coronary heart disease but do not 
contain a medical opinion linking it to military service or 
as secondary to his service-connected nervous disorder.  A 
December 1990 echocardiogram report indicates that there 
appeared to be an old inferior myocardial infarction and 
anterior hypokinesis.

A record from the Cutler Army Community Hospital, apparently 
dated in 1976, indicates that the veteran received treatment 
for a disorder unrelated to the issue on appeal.

In his April 1995 claim to reopen, the veteran maintained 
that there were additional post-service medical records from 
the Cutler Army Community Hospital that he had unsuccessfully 
tried to obtain.  He pointed out that they were not of record 
when the RO denied his claim in November 1991.  He contended 
that these records would show that he received periodic 
treatment at the Cutler Army Community Hospital after he 
retired from the military.  He recalled that shortly after 
retiring, he went to the emergency room complaining of chest 
pains.  He strongly felt that he suffered a silent heart 
attack at that time.  His investigation revealed that these 
post-service records from the Cutler Army Community Hospital 
were apparently sent to St. Louis (to the National Personnel 
Records Center (NPRC)), and he was unable to obtain copies of 
them.

Later in April 1995, the RO requested any records concerning 
the veteran from the Cutler Army Community Hospital.  The 
NPRC responded in June 1995 that there were no additional 
clinical records found on file.

In August 1995, the veteran recalled visiting the Cutler Army 
Community Hospital during the period from 1963 to 1966, while 
he was on active duty, complaining of chest pains and 
shortness of breath.  He did not recall being tested for 
coronary artery blockage or evaluated in any way for a 
possible heart problem during that time.  He described the 
symptoms he felt then and indicated they were the same as he 
felt before his heart bypass operation.  He was told that he 
had suffered a silent heart attack prior to the operation.  
He contended that he had the silent heart attack during 
service.  

In October 1995, the RO also requested the veteran's National 
Guard records from the Adjutant General's Office.   

In January 1996, the veteran argued that the records from the 
Cutler Army Community Hospital were essentially vital to his 
claim.  He felt that he was being penalized for the lost 
post-service records, when it was not his fault.

In April 1996, the RO wrote the veteran to explain its 
attempts to obtain the records from the Cutler Army Community 
Hospital.  In summary, the RO apologized for any prior 
misunderstanding.  Furthermore, the RO reported that the NPRC 
responded that it had provided all of the records pertaining 
to the veteran that it had.  Moreover, the Adjutant General's 
Office never responded to its request.  Finally, the RO 
informed the veteran that he should submit new and material 
evidence with respect to his claim.

In his June 1996 substantive appeal, the veteran echoed his 
previous statements.  In addition, he elaborated that, 
although after he retired from service he continued to go to 
the Cutler Army Community Hospital complaining of chest 
pains, he was never diagnosed with a heart condition.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  In this regard, these new 
records still do not show that he developed a heart disorder 
in service or to a compensably disabling degree within one 
year of discharge.  Moreover, these new records do not show 
that he developed a heart disorder as a result of his 
service-connected nervous disorder.  

Furthermore, the Board finds that the veteran's statements 
with respect to post-service treatment at the Cutler Army 
Community Hospital are not material because, as he revealed 
in his June 1996 substantive appeal, no medical provider at 
the Cutler Army Community Hospital ever diagnosed him with a 
heart condition.  Given that Cutler Army Community Hospital 
records would not show a diagnosis of a heart condition, the 
Board finds that the veteran has made no showing as to their 
possible relevance.  It must be recalled that any "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim.  Godwin v. Derwinski, 1 
Vet. App. 419, 425 (1991).  

In this regard, although the Board believes that the veteran 
received treatment at the Cutler Army Community Hospital 
after he retired, this is not the issue.  The issue is 
whether the veteran has submitted or identified evidence, not 
previously of record in November 1991, that would show that 
the veteran developed a heart disorder within a year of 
retirement from service, or that he developed a heart 
disorder secondary to his service-connected nervous disorder.  
Therefore, with respect to the Cutler Army Community Hospital 
records, the veteran has not identified documents that by 
their description are facially relevant and material to the 
claim because these records, even if obtained, would not show 
that he was diagnosed with a heart disorder during his 
treatment.  

In connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
In any event, for the foregoing reasons, the Board finds that 
these potential records are not relevant.

In addition, his statements, as a lay person, are not 
competent to diagnose a heart disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 494 (1992).  The veteran claims 
that, based on the December 1990 private echocardiogram 
report noting an old inferior myocardial infarction and 
anterior hypokinesis, he experienced a silent heart attack 
either during service or within a year of service.  The Board 
must point out, however, that this private echocardiogram is 
not material because it fails to link the prior inferior 
myocardial infarction to service or to the service-connected 
nervous disorder.  The veteran has not submitted or 
identified any competent evidence that shows otherwise.  
Thus, without competent evidence linking his current heart 
disorder to service or to his service-connected nervous 
disorder, the Board finds that his statements are not 
material to the issue on appeal.  

While the Cutler Army Community Hospital records were never 
located, the Board finds that the notification provided to 
the veteran by the RO complies with the due process 
requirements recently discussed by the United States Court of 
Appeals for the Federal Circuit in the case of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  In accordance with Hayre, 
the veteran was provided notice of the unavailability of the 
Cutler Army Community Hospital records and given the 
opportunity to respond by independently attempting to obtain 
other medical records; and/or submitting alternative 
evidence.  Moreover, although the Adjutant General's Office 
never responded to the RO's request for the Cutler Army 
Community Hospital records, the Board notes that even if it 
had provided the records, the veteran has stated that they 
would not show that he had a heart disorder.  Thus, although 
it is unfortunate that the Cutler Army Community Hospital 
records, which may have once existed, appear to be no longer 
available, the Board finds that they would not be relevant or 
material in any case.

As the evidence submitted since November 1991 fails to 
contain evidence of a heart disorder in service; a 
compensably disabling heart disorder within one year of 
discharge; or evidence linking a current heart disorder to 
the veteran's service or service-connected nervous disorder, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has not been submitted 
and the claim must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a heart disorder, to 
include as secondary to a service-connected nervous disorder, 
the appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

